DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to communication filed on 06/29/2020.
The present application is a continuation of, and claims the benefit of priority to, U.S. Patent Application No. 15/943,562 (now issued U.S. Patent No. 10,698,733 B1) filed April 2, 2018; which claims priority to U.S. Provisional Patent Application Nos. 62/383,232 and 52/482.636, filed September 2, 2016 and April 6, 2017, respectively.
Claims 3, 5, 13 and 15 have been canceled via Examiner’s amendment.
Claims 1, 4, 7-8, 11-12, 14 and 16-20 have been amended via Examiner’s amendment.
Claims 1, 11 and 20 are independent claims.
Claims 1, 4, 6-12, 14 and 16-20 are pending.
Claims 1, 4, 6-12, 14 and 16-20 are allowed.
A terminal disclaimer to obviate double patenting rejection has been filed and approved.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated 09/11/2020 is acknowledged by the examiner and the cited references have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas R. Transier (Reg. No. 68,743) on 03/07/2022 to place the application in condition for allowance. 

The application has been amended as follows: 
In the Claims:
	Claims 1, 4, 7-8, 11-12, 14 and 16-20 are currently amended.
	Claims 3, 5, 13 and 15 are canceled.
	
This list of claims will replace all prior versions, and listings, of claims in the application:
 
List of the Claims: 
(Currently Amended) A method for maintaining an application through an execution platform, comprising:
receiving a first workflow definition of a plurality of workflow definitions associated with an application, wherein:

the first workflow definition comprises a workflow defining a build operation for building the application;
executing the first workflow definition to build the application by:
retrieving an executable binary from a binary repository, wherein the executable binary is configured to build an application binary for the application;
retrieving source code for the application binary from an application source code repository;
building the application binary by executing the executable binary on the retrieved source code; and
storing the application binary in the binary repository;
receiving a second workflow definition of the plurality of workflow definitions to execute the application, wherein the second workflow definition is configured to cause the execution platform to:
retrieve a plurality of executable application binaries from the binary repository, wherein the plurality of executable application binaries include one or more exclusive fixtures; and
execute the plurality of executable application binaries in an order identified in the second workflow definition, wherein executing the plurality of executable application binaries comprises:
waiting to obtain a lock on the one or more exclusive fixtures; and
upon obtaining the lock on the one or more exclusive fixtures, executing other binaries of the plurality of executable application binaries; and
executing the second workflow definition to execute the application by:
retrieving the application binary from the binary repository; and
executing the retrieved application binary to run the application.
(Original) The method of Claim 1, further comprising:
receiving a third workflow definition of the plurality of workflow definitions to modify the application during execution of the application; and
executing the third workflow definition to modify the application, wherein executing the third workflow definition comprises:
retrieving a second application binary from the binary repository; and
executing the second application binary to load data into the application.
(Cancelled)
(Currently Amended) The method of Claim 1, wherein:
the plurality of executable application binaries include one or more dynamic fixtures, and
executing the plurality of executable application binaries comprises automatically executing the one or more dynamic fixtures prior to executing other binaries of the plurality of executable application binaries.
(Cancelled)

the first workflow definition comprises a plurality of steps, and
the method further comprises:
detecting, by a node manager in the execution platform, an interruption in executing the first workflow definition; and
restarting at least one step of the plurality of steps of the first workflow definition based on detecting the interruption.
(Currently Amended) The method of Claim 6, further comprising:
generating a state machine representing the first workflow definition, wherein each step of the plurality of steps is mapped to one of a set of states in the state machine, wherein restarting the at least one step of the first workflow definition comprises restarting the first workflow definition at a state of the set of states in the state machine corresponding to a step at which execution of the first workflow definition was interrupted.
(Currently Amended) The method of Claim 1, further comprising:
retrieving an application workflow customization definition from a configuration management database (CMDB); and
customizing execution of the first workflow definition based on the application workflow customization definition.
(Original) The method of Claim 1, wherein executing the first workflow definition comprises:
monitoring, by an admission controller of the execution platform, resource availability on the execution platform for executing the first workflow definition; and

(Original) The method of Claim 1, wherein executing the first workflow definition comprises:
monitoring one or more properties of cloud compute instances on which the first workflow definition can be executed; and
migrating execution of the first workflow definition between a first type of cloud compute instances and a second type of cloud compute instances based on the monitored one or more properties.
(Currently Amended) A system, comprising:
a processor; and
a memory having instructions stored thereon which, when executed by the processor, causes the processor to
receive
the plurality of workflow definitions comprise a set of workflows defining operations to be executed by an execution platform, and
the first workflow definition comprises a workflow defining a build operation for building the application;
e, wherein in order to execute the first workflow definition, the processor is configured to:
retrieve
retrieve
build
store
receive, wherein the second workflow definition is configured to cause the execution platform to:
retrieve a plurality of executable application binaries from the binary repository, wherein the plurality of executable application binaries include one or more exclusive fixtures; and
execute the plurality of executable application binaries in an order identified in the second workflow definition, wherein in order to execute the plurality of executable application binaries, the processor is configured to:
wait to obtain a lock on the one or more exclusive fixtures; and
upon obtaining the lock on the one or more exclusive fixtures, execute other binaries of the plurality of executable application binaries; and
execute, wherein in order to execute the second workflow definition, the processor is configured to:
retrieve
execute
(Currently Amended) The system of Claim 11, wherein the processor is further configured to:
receive
executein order to execute the processor is configured to
retrieve
execute
(Cancelled) 
(Currently Amended) The system of Claim 11, wherein:
the plurality of executable application binaries include one or more dynamic fixtures, and
in order to execute , the processor is configured toe
(Cancelled)
(Currently Amended) The system of Claim 11, wherein:
the first workflow definition comprises a plurality of steps, and
the processor is further configured to:
detect
restart
(Currently Amended) The system of Claim 16, wherein the processor is further configured to:
generaterepresenting the first workflow definition, wherein each step of the plurality of steps is mapped to one of a set of states in the state machine, wherein in order to restart, the processor is configured to 
Currently Amended) The system of Claim 11, wherein the processor is further configured to:
retrieve
customizedefinition.
(Currently Amended) The system of Claim 11, wherein in order to execute , the processor is configured to:
monitor
upon determining, by the admission controller, that sufficient resources are available on the execution platform for executing the first workflow definition, launch
(Currently Amended) A system, comprising:
one or more processors;
an application source code repository;
a binary repository; and
an execution platform, executed by the one or more processors, configured to maintain an application by:
receiving a first workflow definition of a plurality of workflow definitions associated with an application, wherein:

the first workflow definition comprises a workflow defining a build operation for building the application;
executing the first workflow definition to build the application by:
retrieving an executable binary from the binary repository, wherein the executable binary is configured to build an application binary for the application;
retrieving source code for the application binary from the application source code repository;
building the application binary by executing the executable binary on the retrieved source code; and
storing the application binary in the binary repository;
receiving a second workflow definition of the plurality of workflow definitions to execute the application, wherein the second workflow definition is configured to cause the execution platform to:
retrieve a plurality of executable application binaries from the binary repository, wherein the plurality of executable application binaries include one or more exclusive fixtures; and
execute the plurality of executable application binaries in an order identified in the second workflow definition, wherein in order to execute the plurality of executable application binaries, the processor is configured to:
wait to obtain a lock on the one or more exclusive fixtures; and
upon obtaining the lock on the one or more exclusive fixtures, execute other binaries of the plurality of executable application binaries; and
executing the second workflow definition to execute the application by:
retrieving the application binary from the binary repository; and
executing the retrieved application binary to run the application.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	The cited prior arts taken alone or in combination fail to teach, in combination with other claimed limitations, “building the application binary by executing the executable binary on the retrieved source code; and storing the application binary in the binary repository; receiving a second workflow definition of the plurality of workflow definitions to execute the application, wherein the second workflow definition is configured to cause the execution platform to: retrieve a plurality of executable application binaries from the binary repository, wherein the plurality of executable application binaries include one or more exclusive fixtures; and execute the plurality of executable application binaries in an order identified in the second workflow definition, wherein executing the plurality of executable application binaries comprises: waiting to obtain a lock on the one or more exclusive fixtures; and upon obtaining the lock on the one or more exclusive fixtures, executing other binaries of the plurality of executable application binaries; and executing the second workflow definition to execute the application” as recited in independent claims 1, 11 and 20.  

These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1, 4, 6-12, 14 and 16-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 


March 11, 2022


/HIREN P PATEL/Primary Examiner, Art Unit 2196